Case 20-11908 Doc 16 Filed 11/17/20 Entered 11/17/20 11:35:12 Main Document Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA



   IN RE

                                                               BANKRUPTCY NO.

   BARRY JOSEPH WALKER                                                20-11908
   GLORIA ANN WOODEN-WALKER
                                                                      SECTION A
   DEBTOR
                                                                      CHAPTER 7


                                                ORDER

           Considering the Application to Have the Chapter 7 Filing Fee Waived filed by the
   Debtor (P- 3 );


           IT IS ORDERED sua sponte that a hearing on the Application to Have the Chapter 7
   Filing Fee Waived filed by the Debtor (P- 3 ) is hereby scheduled for JANUARY 6, 2021 at
   1:00 p.m. The parties are to participate by phone and dial in at 1(888) 684-8852, access code:
   9318283.


           IT IS FURTHER ORDERED that any written objection to the Application be filed no
   later than seven (7) days prior to the scheduled hearing.


                     New Orleans, Louisiana, November 17, 2020.




                                                 MEREDITH S. GRABILL
                                                 UNITED STATES BANKRUPTCY JUDGE
